DETAILED ACTION
This office action is in response to the request for continued examination filed on 24 May 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
Claim Status
	Claims 1-20 are currently pending: 1-20 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 24 May 2021), with respect to the rejection of claims 1-20 under 35 USC §103(a), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The present invention relates to synchronizing prop motion effects for multi-user mixed reality experiences in a mixed reality environment. 
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Heppner et al (US 10,721,280 B1) discloses the claimed: system (Heppner: fig. 3, illustrating computer system 380; abstract) comprising: a computing platform including a hardware processor and a system memory storing a software code (Heppner: Heppner: col. 21:41-45), wherein the hardware processor is configured to execute the software code (Heppner: col. 22:14-17) to: receive sensor data from a plurality of sensors within a venue (Heppner: fig. 1, illustrating a system for generating and dynamically updating a virtual environment, fig. 2, ‘device 1 collects data’ 202 and ‘environmental data collected’ 206 → ‘device 2 collects data’ 204 → ‘receive collected data’ 208 (receiving collected sensor data); col. 2:4-55, and col. 11:26-38); identify an activity in the venue based on the sensor data (Heppner: col. 6:16-21, and col. 15:35-46, where Heppner’s ‘interactive session’, using spoken words transmitted through microphones, is interpreted as an ‘activity’); track a respective perspective and a respective location within the venue of each of a plurality of observers of the activity (Heppner: fig. 1, ‘device 1’ 102 and ‘device 2’ 104; col. 15:29-35); identify a first effect triggered by an action of one of the plurality of observers (Heppner: col. 1:32-52, where Heppner’s presentation of an avatar corresponds with a first effect triggered by an observer initiating an interactive session with a second user); and further suggests a state model for sensor-based objects (Heppner: fig. 1, ‘sensors’ 102e, 104e, 102f, 104f, etc.; cols. 2:9-24 and 11:24-42, discussing the use of environmental, echolocation, and orientation sensors for maintaining a multi-user interactive environment (gathering and using sensor data for interactive communications implies a state model of some sort)), while
Mattern et al (‘From the Internet of Computers to the Internet of Things’) teaches a plurality of smart objects each having one or more actuating devices, each of the plurality of smart objects being configured to communicate its state to the computing platform (Mattern: fig. 1; section 1, ‘the vision’, p. 242-243, ““Smart” objects play a key role in the Internet of Things vision … Forerunners of this development are already apparent today – more and more devices such as sewing machines, exercise bikes, electric toothbrushes, washing machines, electricity meters and photocopiers are being ‘computerized’ and equipped with network interfaces” (smart objects),  section 2 ‘basics’, p. 244, “Communication and cooperation: Objects have the ability to network with Internet resources or even with each other, to make use of data and services and update their state … Actuation: Objects contain actuators to manipulate their environment” (smart objects, comprising actuators, provide state to a computing platform – see fig. 1)); and maintain a real-time state model for the smart objects based on states of the plurality of smart objects communicated by the plurality of smart objects to the computing platform (Mattern: section 1 ‘the vision’, pp. 242-243, “Using sensors, they are able to perceive their context, and via built-in networking capabilities they would be able to communicate with each, access Internet services and interact with people ... In other application domains, Internet connectivity of everyday objects can be used to remotely determine their state so that information systems can collect up-to-date information on physical objects and processes” (maintaining a real-time state model of ‘smart objects’ by a computing platform is implied since up-to-date information is available to processes and/or devices connected to the network)).
In addition, Moran-Cirkovic H.J. (US 2018/0077646 A1) discloses the concepts of identifying an activity in a venue based on sensor data, and identifying a first  motion effect triggered by an action of an observer (Moran-Cirkovic: fig. 1, illustrating a communication pathway between a sensing device and a mobile device; [0007], “mobile devices to capture physical events by interoperating with sensing devices. A sensing device uses sensors to detect the movement of nearby people or objects … Physical events, actions and/or measurements include user actions, for example picking or moving an object, opening a door, pressing a button etc.”), and conform the first motion effect to produce a plurality of second motion effects corresponding to the first motion effect, and output the plurality of second motion effects corresponding to the firstmotion effect (Moran-Cirkovic: [0087], disclosing the broadcasting of motion event effects to a plurality of nearby mobile devices).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “conform, based on the real-time state model, the first prop motion effect to the respective perspective or the respective location of each of the plurality of observers to produce a plurality of second prop motion effects corresponding to the first prop motion effect, and output the plurality of second prop motion effects for operating the one or more actuating devices of each of the plurality of smart objects within the venue during the activity”.
As per independent claim 11, this claim is also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Moran-Cirkovic H.J. (US 2018/0077646 A1; identifying a first motion effect triggered by an observer, conforming the first motion effect to produce a plurality of second motion effects corresponding to the first motion effect, and outputting the plurality of second motion effects to a plurality of mobile devices).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611